                                         Case 3:19-cv-04238-MMC Document 103 Filed 01/21/20 Page 1 of 2




                                  1

                                  2

                                  3

                                  4                           IN THE UNITED STATES DISTRICT COURT

                                  5                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      PROOFPOINT, INC., et al.,                       Case No. 19-cv-04238-MMC
                                                       Plaintiffs,                       ORDER DENYING DEFENDANTS'
                                  8
                                                                                         DECEMBER 27, 2019,
                                                 v.                                      ADMINISTRATIVE MOTION TO FILE
                                  9
                                                                                         DOCUMENTS UNDER SEAL;
                                  10     VADE SECURE, INCORPORATED, et                   DIRECTIONS TO DEFENDANTS
                                         al.,
                                  11                                                     Re: Doc. No. 86
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is defendants' Administrative Motion to File Under Seal, filed

                                  14   December 27, 2019, by which defendants seek leave to file under seal the unredacted

                                  15   version of their "Objections to Reply Evidence and Administrative Motion for Leave to File

                                  16   Sur-Reply." According to defendants, portions of said document discuss material

                                  17   designated as confidential by plaintiffs. Having read and considered the Administrative

                                  18   Motion to File Under Seal, the Court rules as follows.

                                  19          Under the Local Rules of this District, where a party seeks to file under seal any

                                  20   material designated confidential by another party, the submitting party must file a motion

                                  21   for a sealing order. See Civil L.R. 79-5(d)-(e). "Within 4 days of the filing of the

                                  22   Administrative Motion to File Under Seal, the Designating Party must file a declaration

                                  23   . . . establishing that all of the designated information is sealable." Civil L.R. 79-5(e)(1).

                                  24   "If the Designating Party does not file a responsive declaration as required by subsection

                                  25   79-5(e)(1) and the Administrative Motion to File Under Seal is denied, the Submitting

                                  26   Party may file the document in the public record no earlier than 4 days, and no later than

                                  27   10 days, after the motion is denied." Civil L.R. 79-5(e)(2).

                                  28          Here, plaintiffs have not filed a responsive declaration, and the time for doing so
                                         Case 3:19-cv-04238-MMC Document 103 Filed 01/21/20 Page 2 of 2




                                  1    has passed.

                                  2          Accordingly, the Administrative Motion to File Under Seal is hereby DENIED.

                                  3          Defendants are hereby DIRECTED to file in the public record, no earlier than 4

                                  4    days and no later than 10 days from the date of this order, the unredacted version of their

                                  5    Objections to Reply Evidence and Administrative Motion for Leave to File Sur-Reply.

                                  6          IT IS SO ORDERED.

                                  7

                                  8    Dated: January 21, 2020
                                                                                              MAXINE M. CHESNEY
                                  9                                                           United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    2
